     Case 2:17-cv-00832-JCM-DJA Document 35 Filed 08/24/20 Page 1 of 1



1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA

8                                                   ***

9     MATTHEW BROWN,                                         Case No. 2:17-cv-00832-JCM-CWH
10                                          Plaintiff,                SCREENING ORDER
             v.
11
      STATE OF NEVADA, et al.,
12
                                         Defendants.
13

14           Presently before the court is the matter of Brown v. State of Nevada, case number 2:17-

15   cv-00832-JCM-DJA.

16          On April 27, 2020, the magistrate judge granted plaintiff’s request to stay discovery for 90

17   days due to his release from custody on July 18, 2020. (ECF No. 33). Plaintiff indicated that he

18   may acquire counsel at that time. (Id.). The stay automatically lifted on July 26, 2020. (Id.).

19          The parties are ordered to file a status report—jointly or separately—with suggestions as

20   to how this case is expected to proceed, or in the alternative, relevant dismissal papers, within 10

21   days of this order. Failure to do so may lead to sanctions, including dismissal.

22          Accordingly,

23          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the remaining parties shall

24   file, within 10 days of this order, a status report or relevant motion in accordance with the

25   foregoing.

26          DATED August 24, 2020.
27

28                                                             UNITED STATES DISTRICT JUDGE
                                                         1
